In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-03-00133-CV
______________________________


TROY ARRINGTON, Appellant
 
V.
 
CAROLYN BARNES, INDIVIDUALLY AND AS
NEXT FRIEND OF W.Z.B. AND C.A.L.B., MINOR CHILDREN, Appellee
 


                                              

On Appeal from the 160th Judicial District Court
Dallas County, Texas
Trial Court No. 01-567


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION

            Troy Arrington, appellant, has filed a motion asking this Court to dismiss his appeal. 
Pursuant to Tex. R. App. P. 42.1, his motion is granted.
            We dismiss the appeal.
 


                                                                        Jack Carter
                                                                        Justice

Date Submitted:          December 16, 2003
Date Decided:             December 17, 2003

ily: 'Times New Roman', serif">Do Not Publish